WISEMAN, P.J.,
concurring specially.
T1 I concur with today's pronouncement and write specially to discuss our reliance on 3M Dozer Service, Inc. v. Baker, 2006 OK 28, 136 P.3d 1047. As 3M Dozer points out, the bankruptey protection afforded a debtor extends the judgment's dormancy period until 30 days after notice that the bankruptcy stay has been lifted. "'It is the creditor's inability to enforce the judgment for a portion of the [dormancy] period that keeps the period of duration open under section 108(c)'" Id. T16 (quoting Spirtos v. Moreno, 221 F.3d 1079, 1081 (9th Cir.2000)).
1 2 We would be remiss in my view, however, if we failed to note that 3M Dozer, unlike the present case, involved direct action by the creditor to execute on the judgment (by means of a writ of execution) within that 30-day window.1 The Supreme Court specifically held that, "[allithough Creditor was not prohibited from renewing its judgment and extending its lien by the automatic stay triggered by Debtor's bankruptey, the bankruptcy code extended the time in which Creditor could execute on the judgment and judgment lien for at least 30 days after the automatic stay was lifted." Id. 21.
13 I would frame the question in the present case as: "Does 3M Dozer, regardless of Judgment Creditor's ability and right to file a notice of renewal of judgment while the bankruptey is pending, allow notice of renewal (not execution or other enforcement action itself) to be filed to avoid dormancy after five years have expired?" Judgment Creditor could have, but did not, within five years of its last renewal file its "Notice of Renewal" during the bankruptcy, and only did so with the Bankruptcy Court's permission after the five-year period to renew had run. Although compliance with § 7385's notice of renewal provision was the only viable, "non-judicial" option under § 785 open to Judgment Creditor during the pendency of the bankruptcy which would not have violated the stay, I find no reason to distinguish between the ciream-stances in $4 Dozer and those in this case regarding the effect of 11 U.S.C. § 108(c) on Judgment Creditor's ability to enforce its judgment lien.
T4 If, as the Court stated in 3M Dozer, "the simple filing of a notice of renewal is not a judicial proceeding and does nothing more than maintain the status quo," id. 118, I see no reason as a matter of law or practice, for purposes of § 108(c), to treat notice of renewal cases differently from "judicial" actions to avoid dormaney, i.e., executions, garnishments, and income assignments. 12 0.8. 2001 and Supp.2002 § 785. Because the instant cireumstances do not exactly correlate to those in $M Dozer, I would specifically extend its rationale to hold that § 108(c) extends the time for renewing a judgment pursuant to § 785, as well as for execution/ enforcement actions on a judgment pursuant to other provisions of that section. The rationale still remains "the creditor's inability to enforce the judgment for a portion of the [dormancy] period that keeps the period of duration open under section 108(c)" 3M Dozer, 2006 OK 28, T 16, 136 P.3d 1047 (quoting Spirtos, 221 F.3d at 1081). reasons, I concur specially. For these

. This followed the creditor's deficient attempt to renew its judgment with a "Notice of Renewal" during the debtor's bankruptcy.